Citation Nr: 0001992	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-48 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the beneficiary of 
the veteran's National Service Life Insurance policy, [redacted] 
[redacted], in the face amount of $10,000.  This is a contested 
claim.


REPRESENTATION

Appellant represented by:	Robert M. Brake, Attorney

[redacted], Appellee, represented by:  Sharon R. Long, 
Attorney



WITNESSES AT HEARINGS ON APPEAL

The appellant, and [redacted]


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran, who served on active duty from October 1940 to 
November 1945 and October 1951 to October 1966, died on June 
[redacted], 1995.  At the time of his death, the veteran had a 
National Service Life Insurance (NSLI) policy (RH) in force 
in the face amount of $10,000.  The agency of original 
jurisdiction (AOJ) determined that a March 1995 designation 
of beneficiary form naming [redacted], the appellant, as the 
sole principal beneficiary of the NSLI policy, was not valid.  
The AOJ determined that the last valid beneficiary 
designation of record for this policy was dated in late 
January 1988 in which [redacted], the present appellee, was named 
beneficiary for one-half of the insurance proceeds.  [redacted] 
was named as beneficiary for one-quarter of the proceeds, and 
[redacted] was named as beneficiary of the remaining one-quarter 
of the insurance proceeds.

[redacted] appeared and testified at a hearing before the Board 
sitting at St. Petersburg, Florida, in September 1997.  
Thereafter, the Board remanded the case for various due 
process considerations, including notification to [redacted] of her 
right to representation and to appear at a hearing.  In June 
1999, [redacted] testified at a hearing before the Board sitting at 
Milwaukee, Wisconsin.  

It is noted that [redacted] and [redacted] have not submitted 
claims for the insurance proceeds.  At her hearing, [redacted] 
indicated that she was not contesting the validity of the 
January 1988 beneficiary designation, indicating that she 
believed that she was entitled to one-half of the proceeds of 
the insurance policy as a result of the January 1988 
beneficiary designation.  The appellant, [redacted], on appeal 
and at her hearing, relied solely on the validity of the 
March 1995 beneficiary designation.  She did not contest the 
validity of the January 1988 beneficiary designation.  Since 
[redacted] and [redacted] have not submitted claims for the 
insurance policy, the Board has limited the present appeal to 
the question of whether the appellant may be recognized as 
the beneficiary of the veteran's NSLI policy.  


FINDINGS OF FACT

1.  At the time of his death, the veteran had a $10,000 NSLI 
(RH) policy in force.  

2.  In late January 1988, he designated [redacted] as a principal 
beneficiary to receive one-half of the proceeds of this 
policy, and [redacted] and [redacted] to each receive one-quarter 
of the proceeds of the policy.

3.  This was the last valid beneficiary designation signed by 
the veteran during his lifetime.

4.  In March 1995, the appellant, [redacted], submitted a 
change of beneficiary form designating her as the sole 
principal beneficiary on this insurance policy.

5.  The appellant signed the veteran's name on this 
beneficiary designation, indicating that she was signing the 
beneficiary form pursuant to a power of attorney.

6.  The veteran did not sign the beneficiary form dated in 
March 1995.

7.  The present record does not demonstrate that the veteran 
took affirmative action which would evidence his intent to 
change the beneficiary or beneficiaries of his NSLI policy 
from the beneficiaries named in January 1988 to the 
appellant.


CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
veteran's NSLI (RH) policy in the face amount of $10,000, and 
thus, she is not entitled to the proceeds of such policy.  
38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 8.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran applied for and obtained a NSLI (RH) policy in 
the face amount of $10,000 in 1979.  On his initial 
application for such insurance, he named [redacted], his wife, 
as the sole principal beneficiary of this policy.  

In September 1980, he signed a change of beneficiary form 
designating [redacted] as the sole principal beneficiary of the 
policy.  In January 1982, he signed another beneficiary 
designation, naming [redacted] as the sole principal beneficiary of 
his policy, and [redacted] as the contingent beneficiary.  In 
February 1982, a letter was received from [redacted]'s attorney 
indicating that [redacted] was in receipt of a change of 
beneficiary form signed by the veteran designating [redacted] as 
the principal beneficiary of his National Service Life 
Insurance policy.  The attorney indicated that the veteran 
abused alcohol, that the proposed beneficiary was no relation 
to the veteran, and that [redacted] would contest payment of 
the proceeds of the policy to any other beneficiary than 
herself.  

In June 1982, the veteran was granted a waiver of premiums on 
his insurance policy.

In August 1982, the veteran wrote to the agency of original 
jurisdiction requesting that no further change of beneficiary 
be accepted unless his signature was witnessed by a notary 
public.

In August 1987, the veteran signed a change of beneficiary 
form, designating [redacted] as the beneficiary of one-half of the 
proceeds of his NSLI policy.  He designated [redacted], a 
daughter, to receive one-quarter of the proceeds, and 
[redacted], to receive the other quarter of the proceeds of the 
policy.  In January 1988, the veteran again signed a change 
of beneficiary form, designating [redacted] as principal 
beneficiary for one-half of the proceeds of the policy, and 
designating [redacted] and [redacted] as beneficiaries for one-
quarter of the proceeds of the policy.

In January 1994, the veteran signed an application for 
Supplemental (RH) Life Insurance in the amount of $20,000.  
This application was for an additional $20, 000 RH insurance 
policy, separate and apart from his existing $10,000 policy.  
He named [redacted] as the principal beneficiary on this 
application.  It is noted that he signed the application 
form, and that he listed the proper insurance file number.  
He did not list the policy number, [redacted], on this 
form.  

Later in January 1994, the AOJ informed the veteran that his 
application for Supplemental Life Insurance (RH) had not been 
approved.

In March 1995, the AOJ received a change of beneficiary form, 
naming [redacted] as the sole principal beneficiary of the 
veteran's NSLI policy, [redacted].  In the signature box 
for the insured, there was a signature of the veteran, with 
[redacted]'s name and the designation "POA."  The form was 
witnessed by Susan Childers.  

After the veteran's death, claims for the proceeds of the 
veteran's NSLI policy were received from [redacted] and [redacted].  
A copy of the insurance contract was also received.

The AOJ sent letters to [redacted] and Susan Childers 
requesting information concerning whether the veteran had 
signed the beneficiary designation dated in March 1995.  
After several letters, [redacted] and the witness indicated 
that the veteran had not signed the beneficiary designation 
dated in March 1995.  Susan Childers indicated that she was a 
notary public, that the veteran was not present at the time 
that the form was signed, and that [redacted] had indicated 
that she wanted to sign the form with a power of attorney.  
[redacted] confirmed these statements, indicating that she had 
been provided a power of attorney, which she submitted, dated 
in February 1995, because of the veteran's recent illness.  
She stated that the veteran had instructed her to draw up a 
change of beneficiary form naming her as sole principal 
beneficiary of the insurance policy, that she had drawn up 
this document, and that she then signed the veteran's name 
pursuant to the power of attorney.

Subsequently, [redacted] submitted evidence showing that she 
had married the veteran in January 1942, that they were 
divorced in December 1946, and that they had remarried in 
December 1967.  Evidence was also received indicating that 
[redacted] had been married to the veteran, and that their marriage 
ended in divorce in December 1967.  [redacted] also provided a 
statement that she had paid [redacted], the veteran's daughter, 
$5,000 shortly before the veteran's death pursuant to the 
veteran's request that [redacted] receive some of the proceeds 
of the NSLI policy.  She also submitted a copy of a 
Department of Veterans Affairs (VA) annual insurance policy 
statement sent to the veteran indicating that his last 
beneficiary designation of record was made in 1995.  She 
further provided information that she had paid for the burial 
of the veteran.  

At a hearing before the Board sitting at St. Petersburg, 
Florida, [redacted] stated that the veteran was not present 
when she signed the veteran's name and her own on the 
beneficiary designation in 1995.  She stated that she signed 
the beneficiary form because the veteran was terminally ill, 
and because his handwriting was poor.  [redacted] testified 
that the veteran was concerned about whether there would be 
enough money for his burial and to care for her, and that he 
instructed her to change the beneficiary designation pursuant 
to her power of attorney.  She reported that she had received 
$2,000 from an Air Force association insurance policy.  

Pursuant to the Board's remand in November 1998, the AOJ sent 
[redacted] a copy of the hearing transcript, and offered her an 
opportunity to testify at a hearing also.

Thereafter, [redacted] testified at a hearing before the Board 
sitting at Milwaukee, Wisconsin, in June 1999.  She testified 
that the veteran had indicated to her on different occasions 
that he wanted her to share the proceeds of his NSLI policy 
with the other two beneficiaries named on the beneficiary 
designation in January 1988.  She also provided a statement 
indicating that [redacted] was willing to assign her share to 
her if the veteran so intended.  It is noted that [redacted] 
was provided notice of this hearing and of her right to 
attend the hearing.  



Analysis

Congress has provided that the veteran has the right to name 
any person as the beneficiary of his National Service Life 
Insurance policy, and he has the right, subject to certain 
regulatory criteria to, at any time, change the beneficiary 
without the consent or knowledge of the prior beneficiary.  
38 U.S.C.A. § 1917.  The regulatory criteria provide that a 
change of beneficiary, to be effective, must be in writing, 
signed by the insured, and forwarded to the VA by the 
insured's agent.  The policy, a contract, also provides that 
a change of beneficiary, to be effective, must be signed by 
the insured. 38 C.F.R. § 8.22.

In this case, the appellant has relied on the March 1995 
change of beneficiary form to indicate that she is entitled 
to the proceeds of the veteran's NSLI policy in the face 
amount of $10,000.  However, she and the witness to this form 
indicated that the veteran did not sign the form as required 
by the terms of the contract and by pertinent regulation.  
They have indicated that the appellant, [redacted], came to the 
notary public, and signed the form in the presence of the 
notary public.  Specifically, [redacted] signed her own name, 
with the designation of power of attorney, and signed the 
veteran's name.  

However, a general power of attorney may not be used to 
change a National Service Life Insurance beneficiary, in view 
of the contract terms and regulatory criteria indicating that 
the veteran must sign the beneficiary designation.  Of 
course, if the veteran is incompetent or physically or 
mentally incapable of signing a change of beneficiary form, 
then a guardian, duly appointed, may make such change. 
Murray v. U.S., 107 F. Supp. 290 (D.C. Mich. 1952).  While 
[redacted] indicated that the veteran was terminally ill at the 
time of the beneficiary designation submitted in March 1995, 
there is no indication by her, or independent confirmation, 
that the veteran was incompetent in any way, or incapable of 
providing his signature on the form.  She has not indicated 
that she was the veteran's duly appointed guardian.  The 
March 1995 beneficiary designation was not signed by the 
veteran, and cannot be recognized for the purpose of 
designating [redacted] as the sole principal beneficiary on the 
veteran's NSLI policy.  

However, Federal courts have decided that the regulatory 
requirements are adopted for the benefit of the United States 
and are not for the protection of any particular beneficiary.  
Accordingly, it is held with respect to the regulations 
pertaining to a change of beneficiary that the courts will 
brush aside all legal technicalities in an effort to 
effectuate the manifest intent of the insured.  United States 
v. Palmer, 238 F. 2d 431 (2nd Cir. 1956).

The courts have held that an intent to change the beneficiary 
must be followed by positive action on the part of the 
insured evidencing an exercise of the right to change the 
beneficiary.  Collins v. United States, 161 F. 2d 64 (10th 
Cir. 1947).  It is the generally accepted rule that the 
burden of proof is upon the one who asserts a change of 
beneficiary to sustain such change by a preponderance of the 
evidence.  Berk v. United States, 294 F. Supp. 578 (EVNY 
1969).  In this regard, Federal law controls the resolution 
of the question relating to the proper beneficiary of a 
veteran's NSLI policy, which are contracts between a veteran 
and the Federal Government.  See Wisner v. Wisner, 338 U.S. 
655 (1950).

In this case, the appellant has not submitted any independent 
or contemporaneous evidence to demonstrate that the veteran 
affirmatively decided to change the 1988 beneficiary 
designation, or took affirmative action to make such change.  
[redacted] was named as the veteran's sole principle 
beneficiary on the veteran's application for additional 
insurance signed by him in January 1994.  However, this 
application was rejected.  Further, the veteran did not 
indicate that he desired to have [redacted] as the principal 
beneficiary of the existing policy, [redacted], on this 
form.  This application does not demonstrate that the veteran 
intended to change the 1988 beneficiary designation (to name 
the appellant as the sole beneficiary on his existing NSLI 
policy), or took affirmative action to make such change.   

In addition, there is no independent source to indicate that 
the veteran, in fact, endorsed [redacted]'s attempt to change 
the beneficiary designation in 1995.  The witness or notary 
public to the 1995 beneficiary form indicated that the 
veteran was not present at the signing of the form by 
[redacted], and that she could not testify as to the veteran's 
intent.  There is no other disinterested witness or person of 
record that has indicated that the veteran desired to 
substitute [redacted] for the prior named beneficiaries.  Thus, 
the present evidence of record does not demonstrate that the 
veteran unequivocally intended to change the beneficiary of 
his NSLI policy from the named beneficiaries in 1988 to the 
appellant, or did everything in his power to effectuate such 
change.  

Finally, the equity and fairness of the veteran's choice in 
naming a beneficiary are not part of the legal criteria or 
requirements upon which to decide who may be entitled to the 
proceeds of the insurance policy.  Whether the appellant paid 
for the veteran's funeral is immaterial to the question of 
who is entitled to the proceeds of his NSLI policy.  The 
proceeds of the policy are not subject to equitable or legal 
process or attachment.  38 U.S.C.A. § 5301 (West 1991).  








ORDER

The appellant is not the last-named beneficiary of record, 
and is not entitled to any of the proceeds of the veteran's 
National Service Life Insurance policy.  Accordingly, the 
appeal is denied.  This decision constitutes the final 
administrative denial of the appellant's claim.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


                                        ______________________________     
______________________________
     LAWRENCE M. SULLIVAN                    	ROBERT D. PHILIPP 
 Member, Board of Veterans' Appeals       Member, Board of Veterans' 
                                          Appeals

 

